Citation Nr: 0216750	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  97-29 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware


THE ISSUE


Entitlement to benefits under 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2002) for additional left eye disability caused by 
surgery for left eye ptosis on December 20, 1994, at a 
Department of Veterans Affairs (VA) Medical Center (MC) or 
VAMC with subsequent left eye surgical repairs in July and 
August 1995 at another VAMC.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1950 to January 
1952.

This appeal came to the Board of Veterans' Appeals (Board) 
from August 1997 and later RO decisions that denied benefits 
under 38 U.S.C.A. § 1151 for additional left eye disability 
caused by left eye surgery at a VAMC on December 20, 1994, 
with subsequent left eye surgical repairs in July and August 
1995 at another VAMC.  In September 1999 and February 2001, 
the Board remanded the case to the RO for additional action.

In June 2001, the veteran submitted a claim for service 
connection for post-traumatic stress disorder based on 
personal assault in service.  That claim is under development 
by the RO and will not be addressed by the Board.  


FINDINGS OF FACT

1.  The veteran had congenital amblyopia of the left eye with 
ptosis of the left eye with the ability to see hand motion 
only and corrected visual acuity of around 20/400 prior to 
undergoing left eye surgery on December 20, 1994, at a VAMC 
with subsequent left eye surgical repairs at another VAMC in 
July and August 1995.

2.  The veteran underwent anterior approach ptosis repair at 
a VAMC for ptosis of the left eye on December 20, 1994, with 
follow-up left eye repair surgeries in July 1995 and August 
1995 at another VAMC.

3.  The veteran's corrected left eye visual acuity was around 
20/400 after the left eye surgeries in 1994 and 1995, he 
still sees hand motion, and he has no significant 
disfigurement or other residuals, including additional eyelid 
drooping, from these surgeries.

4.  The veteran did not sustain additional disability as a 
result of the December 1994 left eye surgery performed at a 
VAMC with follow-up left eye surgeries in July and August 
1995 at another VAMC.


CONCLUSION OF LAW

The veteran is not entitled to compensation based on 
additional left eye disability purportedly resulting from 
left eye surgery on December 20, 1994, at a VAMC with follow-
up left eye repair surgeries in July and August 1995 at 
another VAMC.  38 U.S.C.A. § 1151 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.358 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The Board finds that 
all relevant evidence has been obtained with regard to the 
veteran's claim for benefits under 38 U.S.C.A. § 1151 for 
additional left eye disability caused by surgery for left eye 
ptosis on December 20, 1994, at a VAMC with subsequent left 
eye surgical repairs in July and August 1995 at another VAMC, 
and that the requirements of the VCAA have in effect been 
satisfied.

The veteran has been provided with VA examinations to 
determine the current severity of the left eye conditions.  
He has been provided with a statement of the case and 
supplemental statement of the case that discuss the pertinent 
evidence, and the laws and regulations related to the claim, 
that essentially notifies him of the evidence needed to 
prevail on the claim.  There is no identified evidence that 
has not been accounted for and the veteran has been given the 
opportunity to submit written argument.  In a June 2001 
letter, the RO notified the veteran of the evidence needed to 
substantiate his claim.  This letter gave notice of what 
evidence the veteran needed to submit and what evidence VA 
would try to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
him another opportunity to present additional evidence and/or 
argument.  Bernard v. Brown, 4 Vet. App. 384 (1993).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his claim.  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).


A.  Factual Background

The veteran had active service from August 1950 to January 
1952.

The report of the veteran's medical examination for 
separation from service in January 1952 shows that he had 
corrected distant visual acuity of 20/200 in the left eye.

VA and private medical records, including clinical records of 
his VA hospitalizations in December 1994, July 1995, and 
August 1995, show that the veteran was treated and evaluated 
for left eye problems from the 1980's to 2001.  The more 
salient medical reports with regard to the claim being 
considered in this appeal are discussed in the following 
paragraphs.  These records include photographs of the 
veteran's left eye prior to and after surgery in December 
1994 that do not show any worsening disfigurement of the 
veteran after this surgery.

The veteran underwent a VA eye examination in October 1980.  
It was noted that he had congenital amblyopia of the left eye 
with ptosis, and that the corrected visual acuity of this eye 
was 20/400.

A VA report dated in August 1992 shows that the veteran's 
left eye corrected visual acuity was 20/400.  A VA report 
dated in September 1992 reveals that he could see hand motion 
with the left eye.

A summary of the veteran's VA hospitalization at Wilmington, 
Delaware, in December 1994, including clinical records, shows 
that he underwent anterior approach ptosis repair on December 
20.  After giving the veteran anesthesia, a surgical marking 
pen was used to mark the incision site that was along the lid 
crease of the left eye.  The lid was then incised with finely 
sharp scissors and dissected subcutaneously inferiorly down 
to the lash follicles.  The palpebral orbicularis was then 
incised anterior to the tarsal plate, exposing the tarsal 
plate.  Attention was then turned to the superior edge of the 
incision and sharp dissection was carried out between the 
orbicularis and the septum.  Hemostasis was achieved as the 
medical technicians went along, with bipolar cautery.  The 
septum was then entered by incision with sharp scissors and 
the medical technicians attempted to locate the levator 
aponeurosis that was noted to be disinserted from the tarsal 
plate.  What was thought to be the levator was located after 
much searching, and three #5-0 Vicryl were placed through the 
levator midline and then medial and lateral.  Then, the 
veteran was asked to look up and to look down, and it was 
noted that the medical technicians had sutured the superior 
rectus of the incision so the ascending sutures were removed 
and placed through what was thought to be just a levator.  
Then, the sutures were placed through the partial thickness 
tarsus and tightened with a slip knot.  The veteran was then 
set up on a stretcher and the contour of the lid margin was 
noted, and the sutures were adjusted appropriately.  After 
the lid was noted to match the height of the other lid, the 
sutures were permanently tightened and the skin was closed 
with #5-0 fast absorbing plain gut with 3 lid crease sutures 
through some subcutaneous tissue, very small amount, and then 
the skin was subsequently closed with a #5-0 fast absorbing 
plain gut suture.  The veteran was noted to have tolerated 
the procedure well with no complications.  The diagnosis was 
ptosis of the left eye.  

VA reports of his treatment in July 1995, including clinical 
records, show that he underwent left eye ptosis repair at the 
VAMC in Philadelphia, Pennsylvania, and was doing well.  A 
summary of his VA hospitalization in August 1995, including 
clinical records, reveals that he underwent dehiscence repair 
of the left upper brow and blepharoplasty of the left upper 
lid at this VAMC for an extruded donor fascia lata knot at 
the medial brow.

A VA report of the veteran's evaluation in June 1996 shows 
the assessment of myogenic ptosis of the left eye.  It was 
noted the he had corrected visual acuity of 20/300 of the 
left eye and that he had had 3 sling repairs of the left eye 
that failed.  He was scheduled for reoperation for ptosis 
repair with possible use of fascia lata sling.  Another VA 
report dated later in June 1996 shows that the scheduled 
surgery was canceled.  He was evaluated by a physician who 
noted that another fascia lata sling would not benefit the 
veteran.  It was noted that his current sling worked well 
except that the veteran did not arch his brow in order to use 
it.  When the veteran arched his brow, most of his left eye 
ptosis resolved.  The physician noted that the veteran had 
amblyopia in the left eye and had no incentive to arch the 
brow in order to lift the left upper eyelid in order to see.  

The veteran underwent a VA eye examination in July 1996.  He 
gave a history of muscle surgery for strabismus in childhood 
and that it straightened his eye, but the surgery did not 
correct the vision in the left eye.  He gave a history of 
long standing ptosis of the left lid that had been surgically 
improved over several surgical procedures at VA medical 
facilities.  He reported doing well, but reported increase in 
light sensitivity over the last few months.  There was 
decreased tear break up time noted in both eyes and grade I 
SPK (superficial punctate keratitis) noted in the left 
cornea.  Additionally, nuclear sclerotic lens changes were 
noted in both eyes.  The impressions were visual acuity of 
the left eye of hand motion to finger counting secondary to 
long standing history of amblyopia; and dry eye appearance in 
both eyes consistent with decreased tear break up time and 
grade I SPK of the left cornea.  The examiner noted that some 
of the SPK of the left cornea could be related to the less 
than optimal blinking pattern in the left eye because of his 
ptosis and surgeries.  The examiner also noted that the dry 
eye appearance was the likely cause of the reported 
photophobia.  It was noted that the veteran still had ptosis 
of the left lid despite 3 surgeries.

A statement dated in January 1997 was received from the 
veteran's daughter.  This statement was to the effect that 
the veteran's left eye remained opened except when he was 
over tired and overly worked.  She noted that the left eye 
was almost as opened as the right eye.

A report from a nurse dated in February 1997 notes that the 
signatory had known the veteran for a long period of time.  
It was noted that the veteran had a left eye lid that 
functioned properly most of the time and that ptosis occurred 
only when he was tired prior to his recent left eye surgery.  
After the surgery, the signatory noted that the ptosis was 
much worse with very little opening of the eyelid.

A private medical report shows that the veteran underwent an 
eye examination in July 1997.  Corrected visual acuity of the 
left eye was 20/400.

The veteran underwent a VA eye examination in July 1997.  It 
was noted that he had long standing ptosis of about 40+ years 
and that ptosis surgery of the left eye had been performed in 
December 1994 with additional ptosis repair surgery of the 
left eye in July and August 1995.  The veteran could see hand 
motion in the left eye secondary to his long standing 
documented amblyopia.  There was a slight ptosis of the right 
eye that was age related as well as a slightly greater ptosis 
of the left eye.  The right eye was graded at +3 ptosis and 
the left eye was +5 ptosis.  Palpebral aperture measurement 
of the right eye was 8 millimeters and in the left eye it was 
5 millimeters.  Therefore, there was approximately 2 to 3 
millimeters difference between the eyes.  The impression was 
ptosis, greater in the left eye than the right eye.

A VA medical report dated in August 1997 notes that the 
veteran's medical records were reviewed, including 
preoperation measurements and post operative photographs.  
The reviewer found no evidence of greater ptosis of the left 
eyelid after surgery than prior to surgery in December 1994.

The veteran testified at a hearing in March 1998 before a 
hearing officer at the RO and before members of the Board in 
June 1999 and August 2000.  The member of the Board who 
conducted the June 1999 has since left the Board, and the 
veteran was given the opportunity to provide additional 
testimony before the undersigned in August 2000.  His 
testimony was to the effect that the left eye surgery 
performed at a VAMC in December 1994 with subsequent left eye 
repair surgeries at another VAMC in July and August 1995 
increased the severity of the left eye ptosis because he had 
more eyelid drooping after that surgery.

Copies of decisions of courts in Delaware were received in 
2001.  Those decisions reveal that the state of Delaware 
supports awards based on disfigurement.


B.  Legal Analysis

Where a veteran shall have suffered an injury, or an 
aggravation of an injury, as a result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation under chapter 31 of this title, 
awarded under any of the laws administered by the Secretary, 
or as a result of having submitted to an examination under 
any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation under this chapter and DIC 
under chapter 13 of this title shall be awarded in the same 
manner as if such disability, aggravation or death were 
service-connected.  38 C.F.R. § 1151, effective prior to 
October 1, 1997.  The regulatory framework developed by VA to 
implement 38 U.S.C.A. § 1151 is contained at 38 C.F.R. 
§ 3.358.  

The provisions of 38 U.S.C.A. § 1151 were amended in 1996.  
These amendments, however, were made applicable only to 
claims filed on or after October 1, 1997, and because the 
veteran's claim for benefits under 38 U.S.C.A. § 1151 was 
filed in January 1997, the earlier version of section 1151 is 
the only version applicable in this case.

The veteran's statements and testimony are to the effect that 
he has worsening ptosis of the left eye since undergoing left 
eye surgery at VAMCs in December 1994 and in July and August 
1995.  Statements from his daughter and a nurse support his 
lay statements, but the medical evidence indicates that he 
had congenital amblyopia of the left eye, that he could see 
hand motion with the left eye, and that the corrected visual 
acuity of the left eye was around 20/400 prior to undergoing 
left eye surgery for left eye ptosis at a VAMC on December 
20, 1994, with subsequent left eye ptosis repairs at another 
VAMC in July and August 1995.  The medical evidence also 
shows that his left eye visual impairment is currently the 
same after the surgeries.  In the absence of any evidence 
showing worsening left eye visual impairment, the Board 
cannot conclude that the veteran has additional left eye 
visual impairment as the result of the surgeries performed on 
his left eye at VAMCs in 1994 and 1995.

The evidence includes photographs of the veteran before and 
after the surgery, and VA medical reports of his treatment 
and evaluations before and after the surgery that were 
reviewed by a VA technician in August 1997 who concluded that 
there was no evidence of greater left eye ptosis.  The 
medical evidence, including the photographs of the veteran, 
does not show the presence of worsening disfigurement or 
other left eye residuals due to the surgery of the left eye 
performed at VAMCs in 1994 and 1995.  While a nurse has 
offered the opinion that the ptosis worsened, the VA opinion 
that it did not worsen is supported by actual comparative 
measurements.  Therefore, the Board finds the VA opinion more 
persuasive.

The report of the veteran's VA eye examination in July 1996 
indicates the presence of an increase in light sensitivity 
after the left eye surgeries in 1994 and 1995, and of a dry 
eye condition.  The examiner who conducted the July 1996 VA 
eye examination indicated that it was possible that some of 
the SPK of the left cornea could be related to the veteran's 
less than optimal blinking pattern in the left eye due to 
ptosis and left eye surgeries, but this evidence is 
speculative with regard to the claim for benefits under 
38 U.S.C.A. § 1151 for additional left eye disability as the 
result of left eye surgeries at VAMCs because the opposite is 
equally possible.  The Board finds that this evidence is 
insufficient to causally link the veteran's SPK of the left 
cornea to the eye surgeries in 1994 and 1995.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

Benefits may be granted for a disability sustained or an 
increase in an existing disability as the result of VA 
hospitalization, medical or surgical treatment or the pursuit 
of a course of vocational rehabilitation under Chapter 31 of 
38 U.S.C.A., but the overall evidence in this case does not 
show that the veteran has additional left eye disability as 
the result of VA hospitalization or medical treatment, 
including surgeries at VAMCs in 1994 and 1995, or the pursuit 
of a course of vocational rehabilitation under Chapter 31 of 
38 U.S.C.A.  Hence, the Board finds that the preponderance of 
the evidence is against the claim for benefits under 
38 U.S.C.A. § 1151 for additional left eye disability caused 
by surgery for left eye ptosis on December 20, 1994, with 
subsequent left eye surgical repairs in July and August 1995 
at VAMCs, and the claim is denied.

The preponderance of the evidence being against the claim for 
benefits under 38 U.S.C.A. § 1151 for additional left eye 
disability caused by surgery for left eye ptosis on December 
20, 1994, at a VAMC with subsequent left eye surgical repairs 
in July and August 1995 at another VAMC, the claim is denied.  
The benefit of the doubt doctrine is not for application 
because the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).





ORDER

Benefits under 38 U.S.C.A. § 1151 for additional left eye 
disability caused by surgery for left eye ptosis on December 
20, 1994, at a VAMC with subsequent left eye surgical repairs 
in July and August 1995 at another VAMC are denied.





		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

